DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 14-16 are rejected under 35 U.S.C. 103 as being anticipated by D1 (CN 105572848, published 5/11/2016, of record).
Regarding claim 1, D1 teaches an optical imaging system (Fig. 1) comprising: 
a first lens (E1), 
a second lens (E2), 
a third lens (E3), 
a fourth lens (E4), 
a fifth lens (E5), and 
a sixth lens (E6), sequentially arranged in numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Fig. 1) and each having a refractive power (¶95, non-zero focal lengths f1-6 for each lens), 
wherein an entire field of view of the optical imaging system is 50 degrees or greater (¶95, 26.66*2= 53.32), and 
TTL/f < 1.0 (¶95, 4.68/5.3= 0.88), 
where TTL is a distance from an object-side surface of the first lens to the imaging plane, and f is an overall focal length of the optical imaging system.
Regarding claim 2, D1 teaches the imaging system of claim 1, and further discloses wherein a plurality of inflection points are formed on an object-side surface of the third lens (¶93, showing the positive and negative aspheric corrections i.e. inflection points).
Regarding claim 3, D1 teaches the imaging system of claim 1, and further discloses wherein D34/D45 < 1.0 (.1128 / 1.3362=.084), where D34 is a distance from an image-side surface of the third lens to an object-side surface of the fourth lens, and D45 is a distance from an image-side surface of the fourth lens to an object-side surface of the fifth lens.
Regarding claim 6, D1 teaches the imaging system of claim 1, and further discloses wherein 1.6 < Nd3 (¶90, Nd3 = 1.651), where Nd3 is a refractive index of the third lens.
Regarding claim 7, D1 teaches the imaging system of claim 1, and further discloses wherein 1.6 < Nd4 (¶90, Nd4 = 1.651), where Nd4 is a refractive index of the fourth lens.
Regarding claim 8, D1 teaches an optical imaging system (Fig. 6) comprising: 
a first lens (E1), 
a second lens (E2), 
a third lens (E3), 
a fourth lens (E4), 
a fifth lens (E5), and 
a sixth lens (E6), sequentially arranged in numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Fig. 6) and each having a refractive power (¶103, non-zero focal lengths f1-6 for each lens), 
wherein the second lens has a negative refractive power (¶103, f2 = -3.92), 
the fifth lens has a positive refractive power (¶103, f5 = 48.44), and 
TTL/f < 1.0 (¶103, 4.68/5.25 = 0.89), 
where TTL is a distance from an object-side surface of the first lens to the imaging plane, and f is an overall focal length of the optical imaging system.
Regarding claim 14, D1 teaches the optical imaging system of claim 8, and further discloses further comprising a stop disposed between the first lens and the second lens (Fig. 6, STO)
Regarding claim 15, D1 teaches the optical imaging system of claim 8, and further discloses wherein four inflection points are formed on an object-side surface of the third lens (¶101, four sign changes in the aspheric coefficients for S5, i.e. four inflection points).
Regarding claim 16, D1 teaches the optical imaging system of claim 8, and further discloses wherein an inflection point is formed on each of an object-side surface of the sixth lens and an image-side surface of the sixth lens (apparent from Fig. 6, see also ¶101, multiple inflections on both S10 and S11).
Regarding claim 17, D1 teaches an optical imaging system (Fig. 6, ¶99-103) comprising: 
a first lens (E1), 
a second lens (E2), 
a third lens (E3), 
a fourth lens (E4), 
a fifth lens (E5), and 
a sixth lens (E6) sequentially arranged in numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system and each having a refractive power (¶99, ¶103), 
wherein at least four inflection points are formed on an object-side surface of the third lens (¶101, four sign changes in the aspheric coefficients for S5, i.e. four inflection points), 
an inflection point is formed on an object-side surface of the fifth lens (Fig. 6), 
an inflection point is formed on each of an object-side surface of the sixth lens and an image-side surface of the sixth lens (Fig. 6), and 
TTL/f < 1.0 (¶103, 4.68/5.25 = 0.89), where TTL is a distance from an object-side surface of the first lens to the imaging plane, and f is an overall focal length of the optical imaging system.
Regarding claim 18, D1 teaches the imaging system of claim 17, and further discloses wherein an entire field of view of the optical imaging system is 50 degrees or greater (¶103, 26.82*2=53.64).
Regarding claim 19, D1 teaches the imaging system of claim 17, and further discloses wherein the second lens has a negative refractive power, and the fifth lens has a positive refractive power (¶103).

Claims 8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20160187622 A1, of record).
Regarding claim 8, Huang teaches an optical imaging system comprising:
a first lens (210), 
a second lens (220), 
a third lens (230), 
a fourth lens (240), 
a fifth lens (250), and 
a sixth lens (260) sequentially arranged in numerical order from an object side of the optical
imaging system toward an imaging plane of the optical imaging system, 
wherein the second lens has a negative refractive power (Table 2, f2 = -3.92), 
the fifth lens has a positive refractive power (Table 2, f5 = 5.46), and 
TTL/f < 1.0 (Table 2, TTL / f = 0.87), where TTL is a
distance from an object-side surface of the first lens to the imaging plane, and f is an overall focal length of the optical imaging system.
Regarding claim 10, Huang teaches the imaging system of claim 8, and further discloses wherein an image-side surface of the second lens is concave (Fig. 3, 220).
Regarding claim 11, Huang teaches the imaging system of claim 8, and further discloses wherein an object-side surface of the fourth lens is convex (Fig. 3, 240).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above.
Regarding claim 4, D1 teaches the imaging system of claim 1, but does not explicitly show wherein 0.52 < f1/f < 0.57, where f is the overall focal length of the optical imaging system, and f1 is a focal length of the first lens.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the imaging system are known from D1. The effect of lens focal lengths on the overall imaging system has been known since Friedrich Gauss. Benefit of optimizing the focal length of the first lens with respect to the whole system includes improved image quality and minimized optical aberration, e.g. defocus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the focal length of the first lens with respect to the entire lens system of D1 for the purpose of improving image quality and/or minimizing defocus.
Regarding claim 20, D1 teaches the imaging system of claim 17, and explicitly shows wherein respective refractive indices of the second lens is greater than respective refractive indices of the first lens (¶99, 1.651 > 1.544).
D1 teaches that the third lens and the fifth lens refractive index is the same (¶99, 1.544).
D1 does not explicitly show the third lens, and the fourth lens are greater than respective refractive indices of the fifth lens, and the sixth lens.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the lens system being known from D1, and refractive index difference between two media having been known to be result effective since Snell and Descartes, one of ordinary skill in the art would recognize a benefit of optimizing refractive index differences thus achieving improved focus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized refractive index differences between the lenses of D1 and thereby improve the focus i.e. image quality, thus achieving the claimed limitation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of Noda (US 20130279020 A1)
Regarding claim 5, D1 teaches the imaging system of claim 1, but does not explicitly show wherein 1.6 < Nd2, where Nd2 is a refractive index of the second lens.
However, Noda indicates polycarbonate is a well known material for second lenses of smartphone lenses (e.g. ¶80, Table 1, second lens Nd2 = 1.6355; ¶3 indicating applicability in smartphones).
It has been held that selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the suitable polycarbonate having refractive index > 1.6 for the purpose of minimizing manufacturing cost, or minimizing refractive aberration.

Claim 8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 20160313539 A1).
Regarding claim 8, Sekine teaches an optical imaging system (Fig. 17) comprising:
a first lens (L1), 
a second lens (L2), 
a third lens (L3), 
a fourth lens (L4), 
a fifth lens (L5), and 
a sixth lens (L6) sequentially arranged in numerical order from an object side of the optical
imaging system toward an imaging plane of the optical imaging system, 
wherein the second lens has a negative refractive power (Table 9, f2 = -7.405), 
the fifth lens has a positive refractive power (Table 9, f5 = 181.806).
The cited embodiment of Sekine does not explicitly show TTL/f < 1.0 (Table 2, TTL / f = 1.274), where TTL is a distance from an object-side surface of the first lens to the imaging plane, and f is an overall focal length of the optical imaging system.
However, the range of Sekine overlaps with that of the instant claim. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have experimented with the full range disclosed by Sekine and shortened the total length, e.g. for the purpose of an improved form factor and thus reduced cost of manufacture.
Regarding claim 12, Sekine teaches the imaging system of claim 8, and further discloses wherein an image-side surface of the fifth lens is concave (Fig. 17).
Regarding claim 13, Sekine teaches the imaging system of claim 8, and further discloses wherein an object-side surface of the sixth lens is convex (Sekine, ¶91).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 8 above.
Regarding claim 9, Huang teaches the imaging system of claim 8, but the cited embodiment does not explicitly show wherein 0.5 < DT4/D45 < 1.0, where DT4 is a thickness of the fourth lens, and D45 is a distance from an image-side surface of the fourth lens to an object-side surface of the fifth lens.
Huang discloses a similarly configured Embodiment 5 wherein DT4 / D45 = 0.252 / 0.332 = .759.
Therefore it is considered that Huang recognized the results effectiveness of DT4 / D45 and routinely experimented therewith, having thus achieved a configuration that meets the claimed range. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attempted the distance relationship of embodiment 5 with that of embodiment 4 in the course of routine experimentation with the configuration(s) of Huang.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 8 above, and further in view of D1.
Regarding claim 14, Huang teaches the imaging system of claim 8, and explicitly shows a stop (200) disposed between the first lens object side surface (211) and the second lens image side surface (222). Note Huang’s first lens is positive, i.e. light converging.
Huang does not explicitly show the stop between the first lens and the second lens (considered to require the stop between the first lens image side surface and the second lens object side surface).
D1 discloses an analogous six lens system wherein the stop (STO) is between the first (E1) and second lens (E2) (Fig. 6). Note that D1’s first lens is also positive, i.e. light converging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the stop of Huang between the first and second lenses according to the teachings of D1 for the purpose of, e.g. increasing the amount of light admitted to the light converging first lens common to both disclosures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872